Campbell, Chief Justice,
delivered the opinion of the -court:
This case was submitted upon the report of the commissioner to whom it was referred by appropriate order for a report of the facts. There is no exception by either party to this report, and the court adopts it for its special findings of fact. These shoAv that the Government had a lease on certain property of the plaintiff which was used as a post office. The lease was for ten years, expiring September 9, 1925. Prior to the termination of the lease steps were taken to secure quarters for the post office, with the result that another place was chosen. There was delay, however, in the completion of the new quarters, and the Government continued in possession of plaintiff’s property until December 7, 1925, about three months after the lease terminated. The only material question in the case is what amount should be paid by the Government in the circumstances stated. The commissioner finds that the Government should pay $975 for the period mentioned, and judgment will be entered accordingly. And it is so ordered.
Moss, Judge; Hat, Judge; and Booth, Judge, concur.
Geaham, Judge, took no part in the decision of this case.